Citation Nr: 1533595	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability, including as secondary to the service-connected left ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her daughter and sister


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran had active service from November 1988 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran originally claimed service connection for a right ankle disability, claimed as residuals of a right ankle fracture, she has since clarified that her claim is based on secondary service-connection to her left ankle disability.  See May 2014 Board Videoconference Hearing, pp 3-4, 8, 14.  Therefore, the Board has recharacterized the issue on appeal as reflected on the title page.  

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue or issues, the law also requires that the Board assign a third Veterans Law Judge to decide that issue or issues because a proceeding before the Board must be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3. 

Under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide her case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

Here, there is some inconsistency as to whether the Veteran appeared at the November 2011 Board videoconference hearing before a Veterans Law Judge (VLJ).  See February 2012, Board remand.  However, in July 2013, the Board sent the Veteran a letter stating that her November 2011 hearing tape was inaudible and provided her an opportunity to testify at an additional videoconference hearing before a different Acting VLJ in September 2013.  In May, 2014, the Veteran was afforded a third hearing before a VLJ pursuant to 38 C.F.R. § 20.707.  A transcript of the September 2013 and May 2014 hearings have been associated with the Veteran's virtual claims folder.  Although there is no testimony from the scheduled November 2011 hearing, at the May 2014 hearing, the Veteran declined the opportunity for a hearing before every member of the panel that will ultimately decide her case, and agreed to having the decision rendered by the undersigned.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of her right ankle disability, including on a secondary basis.  Specifically, the examiner was asked to opine as to whether it is at least as likely as not that the Veteran's right ankle disability was aggravated (i.e. worsened) beyond the natural progress, by the Veteran's service-connected left ankle disability, to include as a result of compensating for her left ankle disability.  In July 2014, the Veteran was afforded a VA examination where the examiner opined that the Veteran's left ankle "is not an aggr[a]vating element to the [Veteran's] right ankle claims.  Her right ankle claims were incurred after military service."  The examiner did not opine whether the service-connected left ankle disability aggravated and/or permanently worsened her right ankle disability.  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Therefore, the Board finds the July 2014 VA examination report inadequate and finds that a remand is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain an an addendum opinion from the July 2014 examiner (or an appropriate medical professional).  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not ( 50 percent probability or greater) that any diagnosed disabilities of the right ankle are caused by the Veteran's service-connected disability of the left ankle, to include as a result of compensating for her left ankle disability.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the right ankle is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected left ankle, to include as a result of compensating for her left ankle disability.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ankle disability.  

The examiner's attention is directed to the following:

(a)  June 2009 private treatment records from Physicians' Total Rehabilitation which indicate that the Veteran had "resultant increased right ankle pain due to altered gait pattern;" 

(b)  March 2010 Fayetteville Orthopaedics treatment record where the Veteran reported injuring right ankle; and

(c)  a November 2013 letter from Dr. Cox which stated that she "cannot definitely state that the [right] ankle condition occurred or came about from the service connected left ankle condition."  

The July 2014 examination report was found to be inadequate because the examiner inaccurately opined that the Veteran's left ankle disability was not an aggravating element to the Veteran's right ankle disability because the right ankle disability was incurred after service.  Service connection is available where a Veteran's non service connected disability is aggravated by her service connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  This can occur if the non-service connected disability is aggravated by the service-connected disability post-service.  If the examiner finds that the Veteran has placed weight on her right ankle to compensate for her service-connected left ankle and such an altered gait has caused the Veteran's right ankle disability, then secondary service connection is warranted.  

A full and complete rationale for any opinion expressed is required.
2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________               ______________________________
                  K. PARAKKAL                                     MICHAEL J. SKALTSOUNIS
              Veterans Law Judge                                     Acting Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
MICHAEL A. PAPPAS
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




